Motion Granted in Part; Order filed February 26, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00496-CV
                                 ____________

                ERIC HOOD A/K/A TIM SACKETT, Appellant

                                         V.

    FINANCIAL FREEDOM, A DIVISION OF CIT BANK NA, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-12687


                                      ORDER

      On October 12, 2018 appellant requested preparation of a supplemental
reporter’s record. This court granted two requests for extensions to file the
supplemental reporter’s record requiring the record to be filed on or before January
29, 2019. On February 20, 2019, Cynthia Martinez, the court reporter, filed a further
request for extension of time to file the record requesting an additional 45 days’
extension. We grant the court reporter’s motion in part and issue the following order.
       We order Cynthia Martinez, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If Cynthia Martinez does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.

       Appellant’s brief shall be due 30 days after the supplemental reporter’s record
is filed.



                                   PER CURIAM